Relator was charged by complaint in the magistrate's court with the offense of theft from a person. Upon the hearing the magistrate ordered him to *Page 564 
await the action of the grand jury and fixed bail in the sum of $1,000. The District Judge, upon the application of relator, issued a writ of habeas corpus and upon the hearing thereof, declined to discharge the relator or modify the order fixing bail.
The proceedings were had in chambers. The transcript of the proceedings is not certified by the judge as required by statute. See Ex Parte Malone, 35 Tex.Crim. Rep., and cases following, collated in Rose's Notes on Tex. Rep., Vol. 5, p. 1062; also Vernon's Tex.Crim. Stat., Art. 950. Nor does it contain notice of appeal. See Ex Parte Barrier, 17 Tex.Crim. App. 585.
The statement of facts is not certified by the trial judge as required by Art. 950, Vernon's Tex.Crim. Stat., Vol. 2, Art. 950. See also Ex Parte Malone, supra; Ex Parte Calvin, 40 Tex. Crim. 84; Ex Parte Overstreet, 39 Tex.Crim. Rep..
For the reasons stated, the record is not in a condition for us to consider the merits thereof. However, even if the law permitted us to do so, the relator being charged by complaint with a felony and held by the examining court and the District Judge on a writ of habeas corpus in default of bail allowed in the sum of $1,000, and there being no evidence that it was excessive nor showing the appellant's pecuniary circumstances, the record would not justify relief upon appeal. See Miller v. State, 42 Tex.Crim. Rep.; Ex Parte Clay, 84 S.W. 241.
The appeal is dismissed.
Dismissed.